Citation Nr: 0820564	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO. 05-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
also diagnosed as post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from February 1964 to March 1968 
and from January 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
March 2006.

The Board received additional evidence from the veteran in 
April 2008. This additional evidence has not been considered 
by the RO; however, the evidence consists largely of 
duplicates of evidence that were already of record and 
considered by the RO. The only new evidence is a 2008 VA 
treatment record which shows that the veteran has PTSD - the 
question of a diagnosis relevant to the issue of service 
connection, but not germane to the issue of the severity of 
the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999) 
(When disability rating claim has been in continuous 
appellate status since the original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim); 
Francisco v. Brown, 7 Vet. App. 55 (1994) (Where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern.).  

Given these factors, the Board finds its consideration of 
this evidence in the first instance will not result in any 
prejudice to the veteran. See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  


FINDINGS OF FACT

1. For the time period up to October 4, 2007, the veteran's 
PTSD and dysthymic disorder disability was manifested by 
depressed mood, nightmares, intrusive thoughts, compulsive 
behavior, and memory and concentration problems, but with 
normal speech, good insight and judgment and no evidence of 
suicidal or homicidal ideations, panic attacks, 
hallucinations or delusions. 

2. For the time period from October 4, 2007 to present, the 
veteran's PTSD and dysthymic disorder disability is 
manifested by increased nightmares, disheveled appearance, 
fatigued psychomotor activity, depressed mood, attention 
disturbance, tangential thought process, poor thought 
content, passing suicidal thoughts, mild to moderate memory 
impairment, and nonexistent libido, resulting in symptoms 
tantamount to total occupational and social impairment due to 
PTSD signs and symptoms


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met for the 
period up to October 4, 2007. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).

2. The criteria for entitlement to a disability rating of 100 
percent for PTSD have been approximated for the period from 
October 4, 2007 to present. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In March 2006, April 2007 and June 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate increased rating and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claim was 
readjudicated in the November 2007 supplemental statement of 
the case after he received appropriate VCAA notice in the 
2006 and 2007 letters. As such, the Board finds that the 
veteran had ample time to submit additional evidence after 
receiving proper VCAA notice and prior to readjudication of 
the claim. Additionally, after receiving appropriate VCAA 
notice in March 2006 and April 2007, the veteran notified the 
RO in April 2007 that he had no additional evidence to submit 
in relation to his claim. Thus, the Board finds that the 
essential fairness of the adjudication process was not 
affected by the VCAA timing error. 



The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating psychiatric disabilities in 
the January 2005 statement of the case. Additionally, the 
Board finds that the essential fairness of the adjudication 
process was not affected by this error as the November 2007 
supplemental statement of the case readjudicated the 
increased rating claim after the January 2005 statement of 
the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected dysthymic disorder and PTSD 
disability warrants a higher disability rating. Having 
considered the veteran's contentions in light of the record 
and the applicable law, the Board presently grants the appeal 
in part. 

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 and dysthymic disorders are rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9433; however, the actual criteria 
for rating psychiatric disability other than eating disorders 
is set forth in a General Rating Formula . 

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The relevant evidence of record includes an October 4, 2007 
VA PTSD examination report which reflects that the veteran 
was receiving antidepressant medication but was not in 
counseling at the time. The veteran reported being married 
for 17 years and he described the relationship as uncertain, 
but noted that she is the only person he seems able to trust. 
The veteran stated that he had few friends but that he 
enjoyed being at the American Legion where he did volunteer 
work as an honor guard and flag carrier. The veteran noted 
that he also enjoyed computers and watching baseball games. 
The veteran acknowledged a history of suicide attempts but 
denied suicidal intent or behavior at the time of the 
interview. The veteran described a history of angry outbursts 
but stated that he had not experienced them in years, which 
he attributed to his antidepressant medication.

On psychiatric examination, the veteran's appearance was 
disheveled, his psychomotor activity was fatigued, and his 
speech was slow and clear with full affect. He was 
cooperative with the examiner and was oriented to person, 
time and place but had a depressed mood. He exhibited some 
attention disturbance, his thought process was tangential, 
and his thought content was poor. There was no evidence of 
delusions and he had adequate insight and judgment. The 
veteran reported sleep impairment but denied hallucinations. 
There was no evidence of obsessive or ritualistic behavior, 
and the veteran denied panic attacks or homicidal thoughts. 
The veteran admitted to passing suicidal thoughts but denied 
a current intent to harm himself. The veteran had good 
impulse control. The veteran was able to maintain a minimum 
level of personal hygiene and he had no problems with the 
activities of daily living.

The examiner noted mild to moderate impairment in memory. The 
veteran endorsed symptoms of persistent re-experiencing of 
the traumatic event which led to his diagnosis of PTSD as 
well as persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness. The veteran 
reported almost nightly nightmares, nonexistent libido, 
social withdrawal, and intrusive thoughts about Vietnam. He 
also endorsed persistent symptoms of increased arousal and 
the examiner noted that these symptoms were moderate and 
chronic in nature.

The examiner stated that the veteran's symptoms of PTSD and 
major depression were inextricably linked and assigned an 
overall Global Assessment of Functioning (GAF) score of 50. 
The examiner stated that the veteran appeared to have 
deteriorated mentally since his last examination in 2004 and 
that his service-connected disability had "gotten 
considerably worse." The examiner stated that the veteran's 
irritability, depression and intrusive memories about Vietnam 
interfered with both his occupational and social functioning 
and that there was total occupational and social impairment 
due to PTSD signs and symptoms.

VA treatment records from 2003 to 2007 contain infrequent 
references to PTSD treatment. A November 2006 VA treatment 
note shows that the veteran reported that he attended Vietnam 
veteran reunions. On examination, the veteran was casually 
dressed and appropriately groomed. He presented with 
depressed affect and mood and was preoccupied with his 
perception that he had been treated unfairly by VA. The 
veteran endorsed symptoms of depressed mood and nightmares. 
He reported that his symptoms had gotten better on the 
antidepressant medication. He denied suicidal ideation and 
described a supportive relationship with his wife. The 
examiner assigned a GAF score of 60.

2005 treatment records from the Vet Center show that the 
veteran verbalized depression but denied suicide. His 
appearance was sometimes haggard and somewhat unkempt. 2003 
and 2004 treatment records from the Vet Center show that the 
veteran reported strong support from his spouse and 
involvement in multiple volunteer activities. He endorsed 
intrusive thoughts, restricted range of affect and 
concentration difficulties. His judgment and insight were 
good. 

A November 2004 statement from the veteran's wife described 
her perception of the veteran's symptoms and her perception 
of what symptoms are associated with PTSD. She described 
memory loss, sleep disturbance and nightmares, feelings of 
worthlessness, anger, survivor guilt, psychic numbing, 
flashbacks, panic attacks, etc. 

An October 2004 VA examination report shows that the veteran 
reported symptoms such as intrusive thoughts which triggered 
a sense of loss and tearfulness, nightly nightmares, feelings 
of hopelessness, social isolation, avoidance of movies about 
Vietnam, avoidance of crowds, a history of impulse control 
and minimal sleep disturbance (the veteran reported sleeping 
7 hours a night). 

On objective examination, the veteran was neatly dressed, 
cooperative and oriented times three. His speech production 
was normal and there were no signs of a thought disorder. He 
did report some memory and concentration problems and a long 
history of depression. He denied panic attacks. He reported 
compulsive behavior but denied hallucinations, delusions or 
suicide attempts. The examiner assigned a GAF score of 60 to 
65. 

In his integrated summary, the examiner stated that the 
veteran sobbed extensively when talking about his combat 
experiences. He noted that it was perplexing that the veteran 
described a full range of PTSD symptoms in the interview but 
not at any time to his therapist at the Vet Center which 
covered 18 sessions up to mid-September 2004. The examiner 
noted that he would "probably" characterize the veteran's 
PSTD symptoms as mild, given that he had a good marriage and 
an active life with involvement in a number of organizations.

VA treatment records show treatment for PTSD in August and 
September 2004. At the time, the veteran denied suicidal or 
homicidal ideations. He was alert and fully oriented. He made 
good eye contact and his conversation and affect were 
appropriate. His mood was normal. He endorsed weekly 
nightmares and flashbacks about Vietnam. He was neat and 
clean in appearance.

A December 2003 VA treatment record shows that the veteran 
reported that he believed his PTSD symptoms were worsening. 
He reported an increase in frequency of nightmares. He noted 
that he did not think his symptoms were severe. On 
examination, the veteran was alert and oriented and his 
grooming and hygiene were fair. He smiled or laughed 
inappropriately when he discussed his Vietnam experiences. 
The examiner assigned a GAF score of 65-70.

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers). A 61-70 score indicates "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board finds that for the time period up until the October 
4, 2007 VA examination, the veteran's PSTD symptoms were 
moderate in nature and did not more closely approximate the 
criteria for a 50 percent disability rating.

During this time period, the veteran's GAF scores ranged from 
60 to 70, reflecting no more than mild to moderate symptoms. 
During this time period, the veteran was always completely 
oriented on examination with normal speech. He was normally 
appropriately groomed, with occasional reports of looking 
haggard and unkempt. He reported that he could attend Vietnam 
veteran reunions and had a good relationship with his wife. 
He also reported involvement in volunteer activities with the 
American Legion and denied suicidal or homicidal ideations, 
panic attacks, hallucinations and delusions. His judgment and 
insight were good. However, he was also depressed and 
reported nightmares, intrusive thoughts, compulsive behavior, 
and memory and concentration problems. 

As there was no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; or, impaired abstract thinking, 
the Board does not find that the veteran's PTSD symptoms 
during this time period more closely approximate the criteria 
for a 50 percent disability rating, particularly in light of 
the veteran's good relationship with his wife, his attendance 
at Vietnam veteran reunions, and his involvement with 
American Legion activities.

Nevertheless, the Board finds that the October 4, 2007 VA 
examination report contains evidence of a significant 
worsening of the veteran's psychiatric disability, with 
increased nightmares, disheveled appearance, fatigued 
psychomotor activity, depressed mood, attention disturbance, 
tangential thought process, poor thought content, passing 
suicidal thoughts, mild to moderate memory impairment and 
nonexistent libido. The Board finds it very persuasive that 
the examiner only assigned a GAF score of 50, indicating 
severe symptoms, and stated that the veteran 
was totally occupationally and socially impaired due to PTSD 
signs and symptoms.

Thus, after resolving any benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds the manifestations of the veteran's service-
connected PTSD and dysthymic disorder more nearly approximate 
the criteria for a 100 percent disability rating as of 
October 4, 2007. This is the highest disability rating 
available.




ORDER

A disability rating in excess of 30 percent for dysthymic 
disorder, also diagnosed as post-traumatic stress disorder 
(PTSD) is not warranted up to October 4, 2007. To this extent 
the appeal is denied.

As of October 4, 2007, a disability rating of 100 percent for 
dysthymic disorder, also diagnosed PTSD, is warranted. To 
this extent, the appeal is granted.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


